On appeal to the circuit court the solicitor filed the following information:
"The state of Alabama, by its solicitor, complains of Rufus Posey that within 12 months before the commencement of the prosecution did haul for hire, profit, or charge, or compensation, or for sale, or to be offered for sale, logs, lumber, or freight over, on, or along a public road of Lamar county with a team and wagon without having first paid a vehicle license tax as required by the rules and regulations promulgated by the court of county commissioners of Lamar county at the November term of same and recorded in the minutes of said court in volume No. 4, pages 21 et seq., same being authorized by section 13 of an act of the Legislature of Alabama approved September 22, 1915."
The first objection taken to this complaint is that it does not conclude "against the peace and dignity of the state of Alabama." In prosecutions not begun by indictment this is not necessary. Thomas v. State, 107 Ala. 61, 17 So. 941; Simpson v. State, 111 Ala. 6, 20 So. 572. *Page 449 
The next contention is that section 13 of an act of the Legislature approved September 22, 1915 (Acts 1915, p. 576), is unconstitutional and void, as being in violation of section 106 of the Constitution of 1901. This position is untenable; the act, applying to all counties alike, is not local, but general.
The prosecution in this case was for a violation of section 2 of the act approved September 22, 1915 (Acts 1915, p. 576). The Legislature has the power to delegate to the court of county commissioners the power to establish, promulgate, and enforce rules and regulations with reference to the public roads of the county. This has been done by the act supra. The Legislature, by section 2 of the act, prescribed a penalty for the violation of the regulations when adopted and promulgated by the court of county commissioners. The foregoing is in line with the several rulings of this court in similar cases. Glenn v. City of Prattville, 14 Ala. App. 621, 71 So. 75; Bivins v. City of Montgomery, 13 Ala. App. 641, 69 So. 224; Wright v. State, 3 Ala. App. 140, 57 So. 1023; Campbell v. State,4 Ala. App. 104, 58 So. 125; Jordan v. State, 5 Ala. App. 229,59 So. 710; Oliver v. State, 16 Ala. App. 533,79 So. 313; Curlee v. State, 16 Ala. App. 62, 75 So. 268; Horn v. State (4 Div. 605) 84 So. 883.1 The prosecution is sustained by virtue of section 2 of the act of the Legislature approved September 22, 1915, supra, and not by virtue of the rule of the court of county commissioners fixing the penalty.
The objection to the question propounded to the witness Sudduth, interposed by defendant, was waived. The witness answered the question, and no motion was made to exclude the answer.
The minutes of the court of county commissioners of Lamar county, adopting and promulgating the rules and regulations governing the roads and bridges of the county, were properly admitted in evidence.
We find no error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 419.